DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 05/01/19.  These drawings are accepted by the Examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6, 11 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (Pub. No.: US 2015/0005612) in view of Miyamoto et al. (JP2013198368), hereinafter, Miyamoto or Nasu (JP2014068493A).
	Regarding claims 1, Suzuki discloses a photoacoustic measurement apparatus (see: par. 0002), comprising: 
a laser light source (116) comprising an excitation light source (2) and a laser medium (117), the laser light source (116) emitting laser light from the laser medium (117) in response to incidence of excitation light (116) emitted from the excitation light source (see: par. 0019, 0024); 
an excitation light source power supply (102) that has a capacitor (C, 110) [see: par. 0037] for supplying a charge voltage to the excitation light source (2), a charging circuit for charging the capacitor (see: par. 0022); and an ultrasound probe (610) that detects photoacoustic waves (609) generated inside a subject (606) by emission of the 
a battery pack module, comprising: a battery pack; a plurality of voltage dividing resistors; a switch part; a capacitor; a voltage detection part; and a failure detection part. The switch part is connected to a plurality of voltage dividing resistors in series and electrically connects a battery cell to the plurality of voltage dividing resistors when a signal commanding to switch on is being input. At least one end of the capacitor is connected between the plurality of voltage dividing resistors, the capacitor being connected in parallel to the battery cell when the switching part is being switched off, the capacitor being connected in parallel to the switch part and to a part of the plurality of voltage dividing resistors when the switch part is switched on. The voltage detection part detects the voltage at both ends of the capacitor. The failure detection part detects a failure in the switch part when the signal is being input, in the case where the voltage detected by the voltage detection part is higher than a voltage of a part of voltage dividing resistors (claim 6) based on a division ratio of the plurality of voltage dividing resistors or where the voltage detected by the voltage detection part is less than that of the battery cell when the signal is not being input.(see: abstract). In the alternative, Nasu discloses a voltage inputted to a boosted voltage detection section is used for boosted voltage control by dividing a boosted voltage with resistance. A divider circuit of the boosted voltage for independent diagnosis is provided and the voltage dividing ratio 
Regarding claim 11, Suzuki in view of Miyamoto discloses the photoacoustic measurement apparatus according to claim 1, wherein each of the voltage dividing circuits is obtained by connecting two resistance elements in series to each other, and a resistance value of a resistance element on a high potential side is larger than a resistance value of a resistance element on a low potential side (see abstract of Miyamoto). 
Regarding claim 18, Suzuki discloses the photoacoustic measurement apparatus according to claim 1, wherein the excitation light source power supply is a pulse forming network type flash lamp power supply (103) [see: par. 0040]. 
Regarding claim 19, Suzuki in view of Miyamoto discloses the photoacoustic measurement apparatus according to claim 18, wherein a thyristor (112) is connected to the capacitor (110), and a voltage charged in the capacitor (110) is supplied to the excitation light source (116) by applying a gate current to the thyristor (112) [see: par. 0046 and 0049]. 
.
Allowable Subject Matter
Claims 2-5, 7-10 and 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record taken alone and in combination does not disclose 
“wherein the excitation light source power supply further comprises a charge control circuit that controls the charge voltage of the capacitor by controlling the charging circuit and an overcharge detection circuit that detects overcharge of the capacitor, the plurality of voltage dividing circuits comprises a first voltage dividing circuit and a second voltage dividing circuit, the charge control circuit controls the charge voltage of the capacitor based on a first divided voltage by the first voltage dividing circuit, and the overcharge detection circuit detects overcharge of the capacitor based on a second divided voltage by the second voltage dividing circuit” as recited in claim 2 and “wherein the plurality of voltage dividing circuits comprises at least three voltage dividing circuits, and the failure detection circuit detects a failure by comparing voltages obtained by the at least three voltage dividing circuits and specifies a voltage dividing circuit in which a failure has occurred” as recited in claim 17. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUES M SAINT SURIN whose telephone number is (571)272-2206.  The examiner can normally be reached on Mon to Frid (Flex) 10:00 to 7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR D PATEL can be reached on (571) 272 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/JACQUES M SAINT SURIN/Examiner, Art Unit 2861